DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap from claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because numerals 37f and 37f’ do not appear to point to a recess as disclosed in Paragraphs 0025-0027 of the specification.  37f and 37f’ appear to be pointing to protrusions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the groove from claim 1 does not appear to have antecedent basis in under the Description of Embodiments heading in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “a bottom cylindrical shape” which is indefinite because it is unclear exactly what shape the Applicant is trying to claim.  A cylindrical shape is a known shape, but what is a bottom cylindrical shape?
Claim 1, line 12, recites “the pawl” which is indefinite because the Applicant is referring to a singular pawl, but the Applicant has not previously singled out a singular pawl from the plurality of pawls from line 4.  Which pawl is the Applicant referring to?

Claim 1, line 19, recites “one pawl guide” which is indefinite because it is unclear if the Applicant is referring to a new structural element or if the Applicant is trying to refer to one of the plurality of pawl guides from line 7.
Claim 1 recites the limitation "the one end" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other pawl guide" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the Applicant is referring to a new structural element or if the Applicant is trying to refer to one of the plurality of pawl guides from line 7.
Claim 2, line 3, recites “the second cams” which is indefinite because the Applicant discloses that there is only a singular second cam in claim 1, line 18, therefore it is unclear exactly how many second cams are actually in the invention.  Should the limitation be changed to --wherein the one or more second cams are comprised of at least two second cams--?
Claim 3, line 2, recites “one end of the spring” which is indefinite because claim 1, line 21, already discloses one end of the spring.  How are the two one ends of the spring different from each other or related to each other?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 9,108,545 B2) in view of Hidehiko et al. (JP 2017-217562 A; see Applicant provided machine translation).
Regarding claim 1, Maeda discloses a reclining apparatus comprising:
a first member (21) having inner teeth (23) formed in a circumferential direction on its inner cylindrical surface, and an open surface (the left end of 21 in Figure 2), and having a bottomed cylindrical shape (see the shape of 21 in Figure 2);
a plurality of pawls (33) having outer teeth (57) meshable with the inner teeth;
a second member (25) that is laminated on the open surface of the first member and is provided rotatable relative to the first member in the circumferential direction, and further has a plurality of pawl guides (25c) configured to guide the pawls between a locked position (when the outer teeth are directly engaged with the inner teeth) in which the outer teeth mesh with the inner teeth and an unlocked position (when the outer teeth are not engaged with the inner teeth) in which the outer teeth are separated from the inner teeth;
a cam (31) that is rotatably provided between the first member and the second member and causes the pawls to move toward the locked position; and
one or more second cams (34) that are provided between the cam and the pawl, and are pressed by the cam to press the pawl, wherein

relative rotation between the first member and the second member is prohibited (when the inner and outer teeth are engaged the first and second members are locked together), and
the second cam presses the pawl toward the locked position and causes the pawl to closely contact one pawl guide (Column 5 / Lines 50-57), and
a spring (79) is provided to press the pawl toward the one pawl guide.
Maeda does not disclose a groove into which one end of the spring is inserted is formed in the other pawl guide.
Hidehiko et al. teaches a groove (S) into which one end (51b) of a spring (51) is inserted is formed in a pawl guide (37) for the purpose of eliminating backlash in the reclining device and in the seat back (Paragraph 0036 / Lines 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pawl guides of Maeda to have a groove into which one end of the spring is inserted for the purpose of eliminating backlash in the reclining device and in the seat back, as taught by Hidehiko et al.
Regarding claim 2, Maeda discloses that at least two pawls out of the pawls are diagonally arranged (see the location of each 33 in Figure 1),
at least two of the second cams are provided, and
the second cams are respectively arranged between the cam and the diagonally arranged pawls (see Figure 1).

the other end (79a; Maeda) of the spring is attached to the cam to urge the cam toward the locked position (elements 31 and 79a are attached to element 77 thus the other end (79a) of the spring is viewed as being attached to the cam (31)).
Regarding claim 4, Maeda in view of Hidehiko et al. discloses that the one end of the spring is in direct contact with the pawl (Figures 3 and 4 of Hidehiko et al. disclose an end of a spring in direct contact with a pawl).
Regarding claim 5, Maeda in view of Hidehiko et al. discloses that in the locked position, there is a gap (a gap between 51b and a part of the space (S) is shown in Figure 6 of Hidehiko et al.) between the one end of the spring and the groove in a direction opposite to a direction in which the spring presses the pawl toward the one pawl guide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656